UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-4799


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANGELA M. BLYTHE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cr-00591-WDQ-1)


Submitted:   June 2, 2016                   Decided:   July 13, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip Urofsky, Richard Vigil, Jon Weingart, Robert McCabe,
SHEARMAN & STERLING, LLP, Washington, D.C., for Appellant.
Rod J. Rosenstein, United States Attorney, Joyce K. McDonald,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A federal jury convicted Angela M. Blythe of conspiracy to

commit    bank      fraud,      in    violation      of    18       U.S.C.    §§ 1344,       1349

(2012); bank fraud, in violation of 18 U.S.C. § 1344; and two

counts    of     knowingly           making   false       statements          to    banks,      in

violation      of    18    U.S.C.       § 1014      (2012).           The    district       court

sentenced Blythe to 12 months and 1 day of imprisonment on each

count to run concurrently, and she now appeals.                                     Finding no

error, we affirm.

       Blythe first challenges the admission of documents from a

prior    trial      for   civil       fraud    in    which      she    represented         as    an

attorney one of her coconspirators.                            A district court should

exclude     relevant           evidence       when     “its         probative        value       is

‘substantially outweighed’ by the potential for undue prejudice,

confusion, delay or redundancy.”                      United States v. Queen, 132
F.3d 991,   994    (4th      Cir.     1997)      (quoting        Fed.     R.    Evid.    403).

“Prejudice, as used in Rule 403, refers to evidence that has an

undue     tendency        to    suggest       decision         on    an     improper       basis,

commonly,      though      not       necessarily,         an     emotional         one.”        Id.

(internal quotation marks omitted).

       “We apply a highly deferential standard of review to such

an issue, and a trial court’s decision to admit evidence over a

Rule 403 objection will not be overturned except under the most

extraordinary        circumstances,           where       that      discretion       has     been

                                               2
plainly abused.”        United States v. Hassan, 742 F.3d 104, 132

(4th Cir. 2014) (internal quotation marks omitted).                 Therefore,

“we look at the evidence in the light most favorable to its

proponent,    maximizing    its    probative   value   and    minimizing     its

prejudicial effect.”       United States v. Cole, 631 F.3d 146, 153

(4th Cir. 2011).         We have thoroughly reviewed the record and

conclude the court did not abuse its discretion in admitting

this evidence.

     Blythe next challenges the sufficiency of the evidence to

support her convictions.          We review a district court’s decision

to deny a Fed. R. Crim. P. 29 motion for a judgment of acquittal

de novo.     United States v. Smith, 451 F.3d 209, 216 (4th Cir.

2006).     A defendant challenging the sufficiency of the evidence

faces a heavy burden.       United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).        In determining whether the evidence is

sufficient to support a conviction, we determine “whether there

is substantial evidence in the record, when viewed in the light

most favorable to the government, to support the conviction.”

United States v. Palacios, 677 F.3d 234, 248 (4th Cir. 2012)

(internal    quotation    marks    omitted).    Substantial      evidence     is

“evidence    that   a   reasonable    finder   of   fact    could   accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”         Id. (internal quotation marks

omitted).    Furthermore,     “[d]eterminations        of    credibility     are

                                      3
within the sole province of the jury and are not susceptible to

judicial review.”          Id. (internal quotation marks omitted).

       For the conspiracy count, the Government had to demonstrate

that Blythe conspired to execute a scheme to defraud a financial

institution.         18 U.S.C. §§ 1344, 1349.              The elements of a bank

fraud    conviction        under     § 1344    include        (1)     the     defendant

knowingly         executing   or   attempting     a    scheme       or    artifice      to

defraud a financial institution, (2) with the intent to defraud,

and    (3)    the    institution      is   federally       insured       or   chartered.

United States v. Adepoju, 756 F.3d 250, 255 (4th Cir. 2014).                           In

addition, “[a] person violates § 1014 by knowingly making any

false statement for the purpose of influencing in any way the

action       of    any   FDIC-insured      financial       institution        upon     any

application, advance, discount, purchase, commitment or loan.”

Elliott v. United States, 332 F.3d 753, 759 (4th Cir. 2003).

Our review of the record leads us to conclude that there was a

considerable amount of substantial evidence presented at trial

supporting the jury’s verdict of guilt on all the counts.

       Accordingly, we affirm the judgment of the district court.

We    dispense      with   oral    argument    because      the     facts     and    legal

contentions        are   adequately    presented      in    the     materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED

                                           4